Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Hernández Denton.
El presente recurso contiene dos controversias principales. En primer lugar, debemos determinar si las disposiciones de la Ley de Salario Mínimo proveen para el reclamo prospectivo de las sumas adeudadas en concepto de salarios para los demandantes que aún continúen tra-bajando para el patrono demandado. Por otro lado, debe-*400mos examinar además si la interposición de una reclama-ción al amparo del Art. 13 de la Ley de Horas y Días de Trabajo, Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.RR.A. see. 282, que provee para que un empleado pueda presentar la acción por sí y en nombre de otros empleados, tiene el efecto de interrumpir la pres-cripción de las acciones en beneficio de aquellos trabaja-dores que se unan con posterioridad al pleito.
Concurrimos con la opinión del Tribunal en cuanto con-cluye que la See. 32 de la Ley de Salario Mínimo^1) vi-gente al momento de los hechos —la cual limita a los diez años anteriores a la presentación de la demanda la recla-mación de salarios para aquellos empleados que conti-núen trabajando para el patrono demandado— no es im-pedimento para el reclamo prospectivo de salarios adeudados que surjan luego de la presentación de la demanda.
Sin embargo, disentimos de la decisión de la Mayoría de que las causas de acción de algunos de los demandan-tes estaban prescritas al resolver un asunto que aún no había sido dilucidado por el Tribunal de Primera Instancia. Además, entendemos que la presentación de la demanda inicial en una acción representativa, según con-sagrada en el Art. 13 de la Ley de Horas y Días de Tra-bajo, supra, al igual que en los pleitos de clase, tiene el efecto de interrumpir la prescripción de las acciones en beneficio de aquellos trabajadores que conforman la posi-ble clase.
hH
El 26 de agosto de 1996 Olga Rodríguez Rosado y otros presentaron una demanda por sí y en representación de 500 miembros de una clase, compuesta por empleados y ex *401empleados de Syntex, su patrono y aquí demandado, por violaciones a la antigua Ley de Salario Mínimo. En sínte-sis, solicitaron unas sumas adeudadas por trabajos reali-zados y no compensados.(2)
En su contestación a la demanda, Syntex, además de negar la deuda reclamada, alegó que los demandantes no cumplían ni con los requisitos de la Regla 20 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, ni con los del Art. 13 de la Ley de Horas y Días de Trabajo, 29 L.P.R.A. sec. 246(d) (ed. 1995), para establecer un pleito de clase o una acción re-presentativa, por lo que no procedía su certificación. A esos efectos el tribunal limitó el descubrimiento de prueba al necesario para determinar la procedencia de la certifica-ción de la clase y paralizó todo descubrimiento ya iniciado, hasta tanto no se dilucidara dicha controversia.
El 8 de julio de 1998 y el 7 de diciembre de 1998 la de-manda fue enmendada para incluir nuevos reclamantes.(3) Con la segunda enmienda, los demandantes desistieron de su intención de tramitar el pleito como pleito de clase al amparo de la Regla 20 de Procedimiento Civil, supra. Así, los empleados y ex empleados de Syntex prosiguieron el pleito al amparo de la acción representativa provista en el Art. 13 de la Ley de Horas y Días de Trabajo, supra.
En vista de que ya no se tenía que determinar la proce-dencia de la certificación de la clase según los requisitos de la Regla 20 de Procedimiento Civil, supra, el tribunal or-denó a Syntex que cumpliera con los mecanismos de des-cubrimiento de prueba utilizados por los demandantes.
Los demandantes, en específico aquellos empleados que continuaron trabajando para el patrono después de presen-tada la demanda, solicitaron acceso a las nóminas, registros de entradas y salidas, tarjetas acumulativas de vacaciones y *402licencias de enfermedad, entre otros, correspondientes a un periodo posterior a la presentación de la demanda. A dicha solicitud Syntex se opuso. (4) El tribunal inferior ordenó la producción de todos los documentos solicitados, incluso aquellos referentes a un periodo posterior a la fecha en que se presentó la demanda.
Oportunamente, Syntex acudió ante el Tribunal de Cir-cuito de Apelaciones, quien revocó la determinación del tribunal de instancia al concluir que no procedía el descubri-miento de forma prospectiva. (5) El Tribunal de Circuito de Apelaciones resolvió, además, sin que le fuera señalado como error —pues ni siquiera fue una controversia vista y resuelta por el Tribunal de Primera Instancia en la orden objeto de revisión— que las reclamaciones de algunos de los empleados estaban prescritas por haber sido instadas luego de transcurrido el término prescriptivo provisto para estas acciones. Así, concluyó qué procedía la desestimación de dichas acciones.
Oportunamente, acudieron ante nos los empleados de-mandantes quienes señalaron, entre otras cosas, que inci-dió el tribunal apelativo al determinar que las acciones de algunos de éstos estaban prescritas, excediendo su juris-dicción apelativa, no sólo por esto no haber sido señalado como error, sino porque ni siquiera dicha contención había sido resuelta por el Tribunal de Primera Instancia en la resolución objeto de revisión. Sostuvieron, además, que dicha determinación es contraria a derecho debido a que la *403interposición de la demanda inicial interrumpió la pres-cripción para todos los potenciales demandantes que se acumularon al caso posteriormente.
La opinión del Tribunal resuelve que la acción represen-tativa provista por el Art. 13 de la Ley de Horas y Días de Trabajo, supra, es distinta al pleito de clase provisto en la Regla 20 de Procedimiento Civil, supra. Por esta razón, concluye que, a diferencia de la presentación de un pleito -de clase que interrumpe los términos prescriptivos para todos los posibles miembros de la clase, la presentación de una acción representativa al amparo del susodicho Art. 13 no interrumpe el término prescriptivo para aquellos traba-jadores que no se incluyeron en la demanda original y que se unieron al pleito posteriormente. Esta conclusión no so-lamente es contraria al espíritu remediador de la Ley de Horas y Días de Trábajo, sino que también es incompatible con los propósitos de las reglas procesales que facilitan las acciones de clase en Puerto Rico.
HH H-í
El pleito de clase es un mecanismo creado con el propó-sito de fomentar la economía judicial. Éste disminuye el número de pleitos que deben resolver los tribunales en torno a una misma controversia, evita la posibilidad de reclamaciones múltiples y repetitivas, además de permitir hacer justicia a personas agraviadas que no se sienten mo-tivadas a litigar. Rivera Castillo v. Municipio de San Juan, 130 D.P.R. 683 (1992); Cuadrado Carrión v. Romero Barceló, 120 D.P.R. 434 (1988).
La figura fue originada en los tribunales de equidad para permitirles entender en acciones donde el gran nú-mero de interesados en la litigación hacía impracticable su acumulación como partes en conformidad con las reglas procesales vigentes. Rivera Castillo v. Municipio de San Juan, supra; J.A. Cuevas Segarra, Tratado de Derecho Pro-cesal Civil, San Juan, Pubs. J.T.S., T. II, 2000; Hansberry v. Lee, 311 U.S. 32 (1940). Su propósito principal fue evitar, *404mediante la intervención de un representante de todos los litigantes que constituyen la clase, la multiplicación de la tarea de adjudicar una sola cuestión de hecho y derecho presentada por múltiples partes. De esta forma, no sólo se simplifica el proceso judicial, sino que se promueve la eco-nomía procesal y la solución justa, rápida y económica de la controversia. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
El pleito de clase está consagrado en la Regla 20 de Pro-cedimiento Civil, supra. Esta regla contiene una serie de requisitos que hacen posible la tramitación de estos pleitos.(6) Esta acción constituye la forma o el mecanismo de litigio por representación que permite que, en un solo pleito, el tribunal considere aquellas cuestiones de hecho y de de-recho que son comunes para un grupo numeroso de personas. A través de este mecanismo, se evita la multipli-cidad de litigios y la potencialidad de las sentencias incompatibles. Cuadrado Carrión v. Romero Barceló, supra.
La presentación de un pleito de clase, aun cuando ésta no sea certificada como tal, tiene el efecto de interrumpir los términos prescriptivos, no sólo para aquellos que com-parecieron como demandantes, sino para todos los posibles integrantes de la clase. Así lo resolvimos en Rivera Castillo v. Municipio de San Juan, supra. En aquella ocasión ana-lizamos los propósitos de la figura de la prescripción y con-cluimos que éstos quedan atendidos con la presentación de la demanda inicial en un pleito de clase.
La prescripción, entre otras cosas, evita las sorpresas y las consecuencias que genera la resucitación de reclama-ciones viejas, tales como la pérdida de evidencia, la pérdida de testigos o la dificultad para contactarlos, por mencionar algunas. Rivera Castillo v. Municipio de San Juan, supra; Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943, 950 (1991). Ya anteriormente estimamos que con la presenta-*405ción de la demanda inicial en un pleito de clase quedan adecuadamente atendidos los intereses protegidos por la figura de la prescripción. La parte demandada está debi-damente avisada de la existencia de una clase que com-parte una reclamación y evita así las dificultades que sur-gen con la resucitación de reclamaciones viejas. Por esta razón, resolvimos que cuando se presenta una demanda como un pleito de clase, aun cuando el tribunal deniegue su certificación, se interrumpe la prescripción de las recla-maciones para todos sus potenciales miembros. Rivera Castillo v. Municipio de San Juan, supra.
Nuestra Asamblea Legislativa ha reconocido el beneficio de los pleitos de clase. Así lo ha demostrado al crear, ade-más del pleito de clase provisto por la Regla 20 de Proce-dimiento Civil, supra, otros pleitos de clase para asuntos específicos.(7) También integró a la Ley de Horas y Días de Trabajo una disposición donde permite una acción repre-sentativa para reclamar los derechos concedidos por dicha pieza legislativa. En ésta el legislador estableció un meca-nismo mediante el cual uno o varios empleados pueden ins-tar una acción en contra de su patrono, tanto en su carác-ter individual como en carácter representativo de otros empleados que estén en circunstancias similares, indepen-dientemente del factor numérico de la clase. Caguas L.Y., Inc. v. Tribunal Superior, 96 D.P.R. 848 (1969). En lo que nos concierne, el Art. 13, supra, dispone lo siguiente:
Todo empleado que reciba una compensación menor que la fijada en las sees. 271 a 288 de este título para horas regulares y horas extras de trabajo o para el período señalado para to-mar los alimentos tendrá derecho a recobrar de su patrono mediante acción civil las cantidades no pagadas, más una suma igual por concepto de liquidación de daños y perjuicios, además de las costas, gastos y honorarios de abogados del procedimiento.
*406La reclamación judicial podrá establecerla uno o varios em-pleados por y a nombre suyo o de ellos y de otros empleados que estén en circunstancias similares .... (Enfasis suplido.)
Dicho artículo creó una acción representativa similar a la provista por la Regla 20 de Procedimiento Civil, supra, pero sin tener que cumplir con el factor numérico exigido por el pleito de clase o el requisito de la adecuada repre-sentación de todos los empleados que estén en circunstan-cias similares. Ambas disposiciones proveen una vía para que unos pocos entablen una acción en representación de un grupo numeroso de personas, con la diferencia de que en la acción representativa provista por el Art. 13, supra, se exime a los empleados de cumplir con los requisitos exi-gidos por el tradicional pleito de clase.
h-H hH h-H
En el caso de autos, el Tribunal de Circuito de Apelacio-nes determinó que la acción de varios de los codemandan-tes estaba prescrita, asunto que no había sido ventilado por el tribunal sentenciador. A pesar de ello, dicha deter-minación fue confirmada por la opinión del Tribunal al con-cluir que la presentación de la demanda inicial en una ac-ción representativa al amparo del referido Art. 13, a diferencia de lo que ocurre en el pleito de clase, no inte-rrumpe el término prescriptivo para todos los posibles miembros de la clase.
En primer lugar, disentimos de dicha conclusión por es-timar que el tribunal apelativo no debió resolver un asunto que todavía no había sido objeto de determinación por parte del Tribunal de Primera Instancia.(8) Además, esti-mamos que la presentación de la demanda inicial en una *407acción representativa al amparo del Art. 13 de la Ley de Horas y Días de Trabajo, supra, al igual que en los pleitos de clase, interrumpe el término prescriptivo para todos los posibles miembros de la clase.
La opinión del Tribunal hace una distinción entre el pleito de clase y la acción representativa, provista por el referido Art. 13, con el propósito de justificar su conclusión de que, a diferencia de lo que sucede en los pleitos de clase, en los casos de las acciones representativas la presentación de la demanda inicial no interrumpe el término prescrip-tivo para todos los posibles miembros del grupo de emplea-dos representados.(9) No obstante estar de acuerdo con la distinción hecha por la opinión del Tribunal, estimamos que ésta no tiene como consecuencia que la presentación de la demanda en la acción representativa tenga el efecto de no interrumpir los términos prescriptivos para todo posible integrante de la clase trabajadora.
La conclusión llegada por este Tribunal en Rivera Castillo v. Municipio de San Juan, supra, en el cual resolvimos que la presentación del pleito de clase interrumpía el tér-mino prescriptivo para las acciones de todos los posibles miembros de la clase, se basó en que se atendían adecua-damente los intereses perseguidos por la figura de la prescripción. La presentación de la demanda inicial en un pleito representativo, al amparo del Art. 13 de la Ley de Horas y Días de Trabajo, supra, cumpliría con el mismo propósito. Por esta razón, no se justifica la distinción hecha por la opinión del Tribunal. Aunque reconocemos que am-*408bas acciones son distinguibles, estimamos que tanto en el pleito de clase como en la acción representativa, con la pre-sentación de la demanda inicial, quedan atendidos los pro-pósitos de la prescripción, por lo que el efecto sobre los términos prescriptivos de las acciones de los posibles miembros de la clase debe ser el mismo.
En el pleito representativo, al amparo del citado Art. 13, con la presentación de la demanda inicial, el patrono queda avisado de la reclamación existente tanto de los empleados que figuran como demandantes como de aquellos en cuya representación se instó la reclamación. La demanda les sirve de aviso para recopilar aquella evidencia testifical o documental necesaria para su defensa, lo cual evita la sor-presa y las dificultades qúe surgen con la resucitación de reclamaciones viejas. Por lo tanto, no existe razón que jus-tifique que la presentación de la demanda inicial en un pleito representativo no tenga el mismo efecto interruptor sobre los términos prescriptivos de las acciones de todos los posibles empleados y ex empleados allí representados, que tiene la presentación de la demanda inicial en un pleito de clase. Estimamos que en ambos casos, con la presentación de la demanda, se atiende el propósito perseguido por la figura de la prescripción de que los demandados estén avi-sados a tiempo de las reclamaciones en su contra, evitando la resucitación de reclamaciones viejas y las consecuencias que esto conlleva. Por lo tanto, lo resuelto en Rivera Castillo v. Municipio de San Juan, supra, respecto al efecto de la presentación de la demanda inicial en los pleitos de clase sobre los términos prescriptivos de los posibles miem-bros de la clase, debe aplicar a los pleitos representativos al amparo del Art. 13 de la Ley de Horas y Días de Trabajo, supra. La presentación de la demanda inicial debe tener el efecto de interrumpir el término prescriptivo para las ac-ciones de todos los posibles empleados o ex empleados representados.
Por último, la decisión de la Mayoría tiene el efecto de limitar el alcance de este remedio para los obreros que re-claman por que se les compense por las horas trabajadas. *409No existe razón que justifique la distinción hecha por la opinión del Tribunal entre los pleitos de clase al amparo de la Regla 20 de Procedimiento Civil, supra, y la acción re-presentativa al amparo del Art. 13 de la Ley de Horas y Días de Trabajo. Dicha distinción impide aplicarle al caso de autos lo resuelto por este Tribunal en torno al efecto de la presentación del pleito de clase sobre el término prescriptive de los posibles miembros de la clase. Si además recordamos que éste es precisamente el tipo de reclama-ción que resulta onerosa formularla individualmente y que la ley de 1998 reduce el periodo de una reclamación, la decisión emitida hoy constituye un golpe severo a un sector que este Tribunal debe proteger. Por ende, disentimos.

(1) Ley Núm. 96 de 26 de junio de 1956 (29 L.P.R.A. sec. 246(d) (ed. 1995)), derogada por la Ley Núm. 180 de 27 de julio de 1998, la cual rige las acciones presentadas luego de transcurrido un año de vigencia.


(2) Reclamaron compensaciones por trabajo realizado durante los periodos: (1) para tomar alimentos; (2) en el séptimo día de descanso; (3) durante vacaciones no concedidas o no disfrutadas consecutivamente o fraccionadas indebidamente. Solici-taron, además, aquellas sumas no pagadas como: (1) bono de navidad; (2) créditos al plan de pensión, y (3) las sumas a parearse bajo los planes de ahorro.


(3) Se incluyeron 60 nuevos empleados demandantes y cinco nuevos reclaman-tes, respectivamente.


(4) Argumentó que la ya derogada Ley de Salario Mínimo proveía para que una reclamación se pudiera retrotraer diez años previo a la presentación de la demanda o diez años previo a la fecha de terminación del empleado reclamante. Dicha ley limitaba a diez años el periodo por el cual se podían retrotraer las reclamaciones de salarios, sin proveer para reclamar por un periodo posterior a la presentación de la demanda. Por esta razón, argumentaron que cualquier descubrimiento relacionado con un periodo posterior a la presentación de la demanda original era improcedente. Señalaron además que, de querer la parte demandante recobrar dinero correspon-diente al periodo posterior a la presentación de la demanda, lo que procedía era la presentación de una nueva reclamación que cubriera dicho periodo.


(5) El tribunal concluyó que conforme a la ley aplicable al caso, la reclamación de los empleados que aún trabajaban para el patrono al momento de la presentación de la demanda, se limitaría a los diez años anteriores a la presentación de la demanda y que toda reclamación posterior debía presentarse como pleito independiente.


(6) Además de establecer los requisitos para conformar la clase, la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. III, regula la tramitación de la acción, provee para su certificación y establece normas para su transacción y para su desistimiento. 32 L.P.R.A. Ap. Ill, Rs. 20.1-20.5.


(7) Por ejemplo: La Ley Núm. 118 de 25 de junio de 1971 (32 L.P.R.A. see. 3341), le reconoció tanto a los consumidores como al Estado y sus dependencias un derecho a presentar una acción en daños y perjuicios a nombre de los consumidores. Esa misma ley le reconoce a los comerciantes y consumidores el derecho a instar un pleito de clase a nombre de éstos al amparo de la Ley de Monopolios del E.L.A., 32 L.P.R.A. see. 3342.


(8) Debemos señalar que el caso de autos llegó a la atención del foro intermedio a través de un recurso de certiorari mediante el cual se solicitó la revisión de una orden interlocutoria. Dicha orden se limitaba a resolver unos asuntos referentes al descubrimiento de prueba. Nada de lo dispuesto en la susodicha orden se refería, de forma alguna, a la prescripción de las acciones de algunos de los demandantes.


(9) Por ejemplo, señala que el pleito de clase tiene unos requisitos que la acción representativa dispuesta en el Art. 13 de la Ley de Horas y Días de Trabajo, 29 L.P.R.A. sec. 246(d) (ed. 1996), no tiene. Así, señaló que en la acción representativa los empleados tienen la opción de unirse al pleito o de llevar su acción de forma independiente, alternativa que no tienen en un pleito de clase. Por esta razón, en estos casos la sentencia sólo afecta a los que expresamente se incluyeron en la demanda. Se señala además que la acción representativa del mencionado Art. 13 no tiene los requisitos de numerosidad que exigen para su tramitación los pleitos de clase. También señala los requisitos del Art. 13 para la transacción o el desistimiento de estos pleitos, tales como la aprobación del tribunal y la intervención del Secretario del Trabajo. Por último, destaca que en el pleito representativo, según consagrado en el Art. 13, no se exige el requisito de representación adecuada exigido en los pleitos de clase.